DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference sign(s) mentioned in the description: 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Examiner agrees with the findings of the Written opinion of the international searching authority for PCT/ IB2019/055124.

The closest prior art references to the claimed method are US 20160208569 A1 to Anderson, US 20100122819 A1 to Wildman, US 20090250227 A1 to Brown, WO 2018115053 A1 to Taal, and US 20190178051 A1 to Beach.

US 20160208569 A1 to Anderson, US 20100122819 A1 to Wildman, and US 20090250227 A1 to Brown each discloses methods for sealing a side pocket mandrel by placing a plug or sealing device into the side pocket mandrel, which has either and upper and lower seal (Wildman, Anderson) or one continuous swellable seal that seals along the outside of the plug from near the top to near the bottom of the plug. None of these references discloses a sealant or sealant dispenser, and thus fail to disclose, as is required by the claims: 
moving a sealant dispenser into a pocket of the side pocket mandrel from within a well tubing, the sealant dispenser comprising a seal sealingly engaged with the pocket; 
moving a curable sealant from the sealant dispenser into the pocket; and 
at least one of allowing the sealant to cure and unlatching the sealant dispenser from a running tool used to move the sealant dispenser into the pocket.

WO 2018115053 A1 to Taal discloses a sealant dispenser with a body having upper and lower seals for sealing cavities in an annular cement sheath, however does not address solving the problem of sealing a side pocket mandrel, and is focused on filling channels, drilled for the purpose, of repairing cement.
US 20190178051 A1 to Beach discloses a dispenser (syringe stile) for a flowable substance (cement, grout) to a remote location through a drill string, however fails to disclose upper and lower seals. The application is to flow the substance out of a tool landed at a drill bit to the annulus of the drill string.

None of the prior art reference found would prompt one of ordinary skill in the art to modify one of US 20160208569 A1 to Anderson, US 20100122819 A1 to Wildman, or US 20090250227 A1 to Brown to incorporate a sealant dispenser as is required by independent claims 1 and 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674